9 F.3d 1548
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.S & S SCREW MACHINE COMPANY, INC., Respondent.
No. 93-5987.
United States Court of Appeals, Sixth Circuit.
Nov. 12, 1993.

Before:  KENNEDY, MARTIN and NELSON, Circuit Judges.

ORDER

1
The National Labor Relations Board (the "Board") applies to this court for enforcement, upon stipulation, of its order of July 14, 1993, in Board Case Nos. 26-CA-15050, 26-CA-15192, 26-CA-15194, 26-CA-15320, and 26-CA-15459.   That order provided certain steps to be taken by the respondent in settlement of unfair labor practice charges filed against it.   The respondent has filed a response stating it has complied with the order and suggesting that enforcement is not necessary.   It also wishes any judgment of enforcement to note the stipulated settlement did not constitute an admission that it had in fact committed unfair labor practices.   Stipulation at p 10.


2
Upon consideration, we conclude the application for enforcement should be granted.   The stipulation between the Board and the respondent included a waiver of all defenses, including compliance with the orders.   Stipulation at p 9.   Furthermore, compliance in whole or part with the Board's orders would not foreclose enforcement by this court.   See NLRB v. Louisville Chair Co., 385 F.2d 922, 926 (6th Cir.1967), cert. denied, 390 U.S. 1013 (1968);   NLRB v. Hecks, Inc., 369 F.2d 370, 371 (6th Cir.1966) (per curiam);   NLRB v. Globe-Warnicke Systems Co., 336 F.2d 589, 590 (6th Cir.1964) (order).


3
It therefore is ORDERED that the application for enforcement of the above order of the Board is granted.   The respondent, S & S Screw Machine Company, Inc., its officers, agents, successors and assigns shall abide by and perform the directions of the Board contained therein.